Appeal by the claimant-appellant from the decision of the Workmen’s Compensation Board which found that the decedent did not sustain an accident and there was no causal relation between his employment and the cardiac condition and resulting death. The decedent worked Saturday and Sunday mornings for the “ Hew York Times ” helping to wrap and prepare for circulation the Sunday edition of its newspaper. On October 6, 1956, while on the premises of the employer, his head struck a door, sustaining a small cut over his eye for which he received first-aid treatment. About 7:00 p.m. the same day he complained of pains in his chest. At about 10:00 p.m. he was taken to a hospital where his condition was diagnosed as myocardial infarction, which resulted in his subsequent death on October 22, 1956. Decedent suffered from a pre-existing cardiac condition. One of the doctors expressed the opinion that there was a causal relationship between the blow on the head, his work and the coronary thrombosis and resulting death. The same doctor" in his proof of death said there was no relationship. There was no autopsy report, apparently none having been performed. The other medical testimony demonstrated there was no causal relation. There was evidence to sustain the factual finding of the hoard of no association between decedent’s employment activities and the coronary thrombosis and, additionally, that the only accident on October 6 was that of striking his head. Decision unanimously affirmed, without costs. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.